Citation Nr: 1336484	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought.  

In January 2012 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a left knee disability.  During the January 2012 Travel Board hearing the Veteran testified that he injured his left knee in service when he fell off the back of a truck and then received treatment at that time.  He reported that he received treatment soon after service, initially in the 1980s at the VA Hospital in Memphis, Tennessee; then from a private physician, Dr. Gerome; and later still from the VA Hospital in Memphis, Tennessee.

Service treatment records show treatment in July 1980 for an abrasion of the left knee; and again in August 1980 for complaints of pain of the left knee for the previous two months, assessed as "sore on left knee."  There are no subsequent service treatment records-including the May 1982 report of examination prior to discharge-that refer to any left knee problems.  

However, the Veteran has testified and essentially asserts that since service, he has had continued left knee problems for which he has received treatment since the 1980s both privately and from the VA Hospital in Memphis, Tennessee.  

Review of the claims file only shows VA outpatient treatment records from the VA Medical Center in Memphis, Tennessee, dated from September 2009 to June 2011, and shows no private treatment records.  These later VA treatment records show that the Veteran has a diagnosed chronic left knee condition, variously diagnosed to include chondromalacia of medial and lateral facets of the patella and of the medial compartment; possible loose bodies; and MRI findings of osteoarthritic changes primarily of the patellofemoral joints (bilaterally), but also probably small degenerative tears of the meniscus.  These later VA treatment records show that the Veteran has linked the left knee symptomatology to his injury in service. 

A remand is necessary in order for the RO to obtain all VA or private treatment records outstanding; and for the Veteran to be examined by VA and an opinion obtained that takes into consideration all of the evidence on file regarding the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his left knee.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified, to specifically include any such VA treatment records from the VA Medical Center in Memphis, Tennessee, dated from June 1982 to the present.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran; describing their impressions regarding the onset and chronicity of symptoms of left knee impairment since service.  
  
3.  After completion of the above, schedule the Veteran for a VA orthopedic/joints examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The claim file must be made available to and reviewed by the examiner, and such must be noted in the examination report.  The examiner is to perform all indicated studies, including diagnostic testing to rule out left knee orthopedic/soft tissue pathology; and all findings must be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder is related to service, or had its onset in service, or was aggravated in service resulting in a permanent increase in disability; or, for any  arthritis, became manifest within one year of discharge from service in June 1982.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


